DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6, 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney (US 20170240098 A1) in view of Suzuki (US 20180257548 A1).
Claim 1. Sweeney teaches a driving plan display method for an autonomous host vehicle equipped with an in-vehicle road surface image display device that can project an image onto a road surface and is controlled with a display controller (Figs 1 and 4a), the driving plan display method comprising:
acquiring driving plan-related information of the autonomous host vehicle and information relating to a prediction of a pedestrian's crossing, the information relating to the prediction of the pedestrian’s crossing including host vehicle position information and map data information (
[0038] The route planner 122 may utilize the sensor interface 110 to receive GPS information as sensor data 111. The vehicle control 128 can process route updates from the route planner 122 as commands 85 to progress along a path or route using default driving rules and actions (e.g., moderate steering and speed
[0041] In variations, the intention logic 121 can utilize mapping resource data or previously recorded sub-map data to identify intersections, crosswalks, bicycle lanes, parks, school areas, );

obtaining a predicted crossing point at which the pedestrian's crossing is predicted on a travel route of the autonomous host vehicle based on the information relating to the prediction of a pedestrian's crossing and the driving plan-related information
( [0093] In variations, the intention signaling system 235 can analyze a current sub-map 238 to identify potential conflict areas along the current route of the AV 200 (530). As described herein, the sub-maps 231 of a given region can comprise previously recorded and/or compiled information of a given regions.);

generating a driving plan along the travel route from a current position of the autonomous host vehicle to the predicted crossing point ([0038] Additionally, the route planner 122 can select one or more route segments that collectively form a path of travel for the AV 10 when the vehicle 10 is on a current trip (e.g., servicing a pick-up request). In one implementation, the route planner 122 can specify route segments 131 of a planned vehicle path which defines turn by turn directions for the vehicle 10 at any given time during the trip.); and
and further discloses the process of causing the in-vehicle road surface image display device to display an image relating to the driving plan on the road surface at the predicted crossing point, the image related to the driving plan including at least an indication of whether the autonomous host vehicle has an intention to stop before reaching the predicted crossing point
but does not specifically disclose an indication of a required time for arrival of the autonomous host vehicle at the predicted crossing point.
However, Suzuki teaches an indication of a required time for arrival of the autonomous host vehicle at the predicted crossing point ([0054] Before the notification image G is displayed, as illustrated in FIG. 5A, let us assume that the pedestrian position falls outside the driveway, and the pedestrian direction is the receding direction from the driveway. Thereafter, when the pedestrian direction changes to the approaching direction with respect to the driveway, the image display device 10 may display, as illustrated in FIG. 5B, the count-down image of the arrival time on the road surface R, as the notification image G. FIG. 5B illustrates, for example, a state in which an image that indicates that the vehicle 1 arrives at the pedestrian position in 50 seconds is displayed in a confronted direction with the pedestrian direction.).
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use an indication of a required time for arrival of the autonomous host vehicle at the predicted crossing point as taught by Suzuki within the system of Sweeney for the purpose of enhancing the system to render graphical information so that a pedestrian can see a time frame when the vehicle will pass.

Claim 2. Sweeney and Suzuki teach the driving plan display method according to claim 1, further comprising obtaining the required time for arrival based on the information that was acquired relating to the prediction of the pedestrian's crossing and the driving plan-related information, and the 

Claim 3. Sweeney and Suzuki teach the driving plan display method according to claim 2, wherein the displaying of the image on the road surface-is-displayed the required time for arrival includes using a moving graphic image indicating to indicate changes in the driving plan required time for arrival as the autonomous host vehicle travels (Suzuki [0054]-[0055]).

Claim 4. Sweeney teaches a driving plan display device (Figs 1 and 4a) comprising:
a road surface image display device that is installed in an autonomous host vehicle and that can project an image on a road surface ([0084] In some examples (e.g., in nighttime conditions), the intention signaling system 235 can utilize the projector 412 to provide a projected output 416 (e.g., a projected crosswalk) further indicating that the AV 400 is permitting the pedestrians 418 to cross.):
a display controller that controls a display operation of the road surface image display device:
an information acquisition unit that acquires driving plan-related information of the autonomous host vehicle and information relating to prediction of a pedestrian's crossing ([0093] In variations, the intention signaling system 235 can analyze a current sub-map 238 to identify potential conflict areas along the current route of the AV 200 (530). As described herein, the sub-maps 231 of a given region can comprise previously recorded and/or compiled information of a given regions.), the information relating to the prediction of the pedestrian’s crossing including host vehicle position information and map data information ([0038] The route planner 122 may utilize the sensor interface 110 to receive GPS information as sensor 
[0041] In variations, the intention logic 121 can utilize mapping resource data or previously recorded sub-map data to identify intersections, crosswalks, bicycle lanes, parks, school areas, typically crowded areas, parking areas, etc., in order to anticipate an intention decision 133,)
; and a crossing point prediction unit that obtains a predicted crossing point at which the pedestrian's crossing is predicted on a travel route of the autonomous host vehicle, the display controller being configured to obtain a driving plan along the travel route from a current position of the autonomous host vehicle to the predicted crossing point and control the road surface image display device to display an image related to the driving plan on the road surface at the predicted crossing point
([0093] In variations, the intention signaling system 235 can analyze a current sub-map 238 to identify potential conflict areas along the current route of the AV 200 (530). As described herein, the sub-maps 231 of a given region can comprise previously recorded and/or compiled information of a given regions.), and further discloses the process of the image related to the driving plan including at least an indication of whether the autonomous host vehicle has an intention to stop before reaching the predicted crossing point ([0083] The output devices 240 can further include a projector system 412, to provide a projected output 416 reflecting the intent of the AV 400) but does not specifically disclose an indication of a required time for arrival of the autonomous host vehicle at the predicted crossing point. 


Claim 6. Sweeney and Suzuki teach the driving plan display device according to claim 4, wherein the display controller obtains the required time for arrival based on the information relating to the prediction of the pedestrian's crossing and the driving plan-related information and displays an image indicating the required time for arrival (Suzuki [0032]).

Claim 7. Sweeney and Suzuki teach the driving plan display device according to claim 6, wherein the image indicating the required time for arrival includes a moving graphic image that changes as the autonomous host vehicle approaches the predicted crossing point (Suzuki [0054]-[0055]).

Claim 11. Sweeney and Suzuki teach the driving plan display method according to claim 3, wherein the required time for arrival is indicated with an image of a vehicle approaching a crossing point as the autonomous host vehicle approaches the predicted crossing point (Suzuki [0036][0054]-[0055]).  

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sweeney and Suzuki and further in view of Drexler (US 20170080850 A1).
Claim 8. Sweeney and Suzuki teach the driving plan display device according to claim 4, and discloses the process of indicating an intent to stop but does not specifically disclose wherein the display 
However, Drexler teaches wherein the display controller obtains information regarding an intention of the autonomous host vehicle to stop before reaching the predicted crossing point and displays a message indicating that the autonomous host vehicle will stop (Fig 9c [0076] Instead, processor 250 controls the projector of illumination system 224 to continue projecting border 902, and to also project a crosswalk 908 and a stop sign 910 indicating that vehicle 104 will remain stationary.)
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of the display controller obtaining information regarding an intention of the autonomous host vehicle to stop before reaching the predicted crossing point and displays a message indicating that the autonomous host vehicle will stop as taught by Drexler within the system of Sweeney and Suzuki for the purpose of enhancing the system enhancing safety measures to fully inform pedestrians the actions of the autonomous vehicle.
Claim 14. Sweeney and Suzuki teach the driving plan display method according to claim 1, and discloses the process of indicating an intent to stop but does not specifically disclose wherein obtaining information regarding an intention of the autonomous host vehicle to stop before reaching the predicted crossing point; and displaying a message indicating that the autonomous host vehicle will stop.
However, Drexler teaches wherein the display controller obtains information regarding an intention of the autonomous host vehicle to stop before reaching the predicted crossing point and displays a message indicating that the autonomous host vehicle will stop (Fig 9c [0076] Instead, 
Therefore, it would have been obvious to one ordinarily skilled in the art in the art before the effective filing date of invention to use the process of the display controller obtaining information regarding an intention of the autonomous host vehicle to stop before reaching the predicted crossing point and displays a message indicating that the autonomous host vehicle will stop as taught by Drexler within the system of Sweeney and Suzuki for the purpose of enhancing the system enhancing safety measures to fully inform pedestrians the actions of the autonomous vehicle.

Allowable Subject Matter
Claims 9, 10, 12 and 13 are objected to as being dependent upon a rejected base claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9. The prior art of record fails to teach wherein the required time for arrival is indicated with a pie chart that changes as the autonomous host vehicle approaches the predicted crossing point.
Claim 10. The prior art of record fails to teach wherein the required time for arrival is indicated with a bar graph that changes as the autonomous host vehicle approaches the predicted crossing point.
Claim 12. The prior art of record fails to teach wherein the required time for arrival is indicated with a circular frame, a hand emanating from a center of the circular frame, and vehicle image disposed outside the circular fame, the hand rotating about the center toward a position where vehicle image is located as the autonomous host vehicle approaches the predicted crossing point.
.

Response to Arguments
Applicant's arguments filed September 1, 2021 have been fully considered but they are not persuasive. Applicant arguments are also moot in view of new rejections.
For claim 1 and 4, the prior art of Sweeney provided the rudimentary principles of the claimed invention and Suzuki provides the obviousness conclusion of an indication of a required time for arrival of the autonomous host vehicle at the predicted crossing point.
Therefore, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Claims 9, 10, 12 and 13 are considered allowable subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUFUS C POINT/Examiner, Art Unit 2689                                                                                                                                                                                                        
/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689